In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-13-00302-CR


                       KRISTOPHER TONY GARCIA, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 242nd District Court
                                     Hale County, Texas
              Trial Court No. B19066-1202, Honorable Edward Lee Self, Presiding

                                     March 25, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Kristopher Tony Garcia, entered a plea of guilty to the charge of

unauthorized use of a motor vehicle,1 a state jail felony, and was placed on deferred

adjudication for a period of three years, pursuant to a plea bargain. Subsequently, the

State filed a motion to adjudicate appellant. At the hearing on the motion to adjudicate,

appellant entered pleas of true to the allegations made by the State. Thereafter, the

trial court found the allegations to be true and after hearing the evidence on

      1
          See TEX. PENAL CODE ANN. § 31.07 (West 2011).
punishment, sentenced appellant to two years in a State Jail Facility. Appellant gave

notice of appeal. We will affirm the judgment of the trial court.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw, and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response.           Appellant has not filed a

response. By his Anders brief, counsel reviewed all grounds that could possibly support

an appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.




                                             2
      Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.2




                                                Mackey K. Hancock
                                                    Justice


Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.


                                            3